DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/22 has been entered.
 
					Claim Status
Claims 38, 43, 45, 51-52, 54-59, 61-66, 68, 69, and 72-88 are pending and are examined. Claims 1-37, 39-42, 44, 46-50, 53, 60, 67, 70, and 71 are cancelled.

Claim Objections
Claim 88 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits. The reason for this is the claim does not refer back in the alternative only. See examples in MPEP § 608.01(n). The acceptable form would be: Claim 10. A gadget as in any claims 1-3 or 7-9, in which ---.

Claim Rejections - 35 USC § 112
Claims 52, 54-59, 61-66, 68-69, and 72-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 52, the limitation “configured to receive an integral assembly of a plurality of spaced containers, and wherein the plurality of openings correspond to the configuration of the integral assembly of the plurality of spaced containers, and wherein the holder is configured to ensure that the integral assembly of the plurality of spaced containers cannot be inserted into the holder unless the integral assembly of the plurality of spaced containers is positioned in the correct orientation” is unclear and indefinite. Claim 52 is directed to a holder and the only positively recited structure is a plurality of openings wherein, only one of the plurality of openings, at one end of the plurality of openings, is of a different shape than the other plurality of openings.” Many limitations in this claim and in other dependent claims refer to “the integral assembly”, yet the integral assembly is not positively recited and not part of the holder. The applicant is relating claimed features that are unclaimed making it unclear what is part of the holder and what is not part of the holder. Can the applicant 1) describe the openings further such as specifying the length of the opening at one end versus another and 2) describe how many openings there are (such as there are at least two openings that match and a third opening at an end with a shape that differs from the at least two openings)? Please clarify the structural features of the holder instead of relating to the unclaimed feature of the integral assembly. 

Claims 54-59, 61-66, 68-69, and 72-88 are rejected by virtue of being dependent in a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 43, 45, 51, 72, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa (US Pub 2005/0142040; previously cited), in view of Taunk (US Pub 2014/0314638; previously cited).

Regarding Claim 38, Hanawa teaches an integral assembly of a plurality of spaced containers ([0049] FIGS. 4A and 4B show the third embodiment of the reagent container for the automatic analyzer according to the present invention.)
wherein the integral assembly comprises (i) only a single spaced container at one end of the integral assembly of the plurality of spaced containers, which comprises a protrusion wherein the protrusion is configured to ensure that the integral assembly of the plurality of spaced containers cannot be inserted into a holder unless the plurality of spaced containers are positioned in the correct orientation ([0050] This third embodiment comprises a first reagent container 51, a second reagent container 52, and a container holder 57, which cooperatively constitute a reagent cassette 12. There is an indentation vertical on container 52 and a boss 58 on only a single container. Also note the size of container 52 is larger at least in Fig. 4A such that it would be a different shape than the container 51. The presence of the boss 58 is effective in defining the insert direction of the reagent cassette 12 to be specific one, and hence in preventing false insertion of the reagent cassette 12. The containers 51 and 52 would only be capable of being inserted into the cassette based on the position of the boss.). 
Hanawa is silent to the protrusion that extends from a top end to a bottom end of the single spaced container.
Regarding the size of the protrusion, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IVA. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the protrusion in the device of Hanawa to be extended from the top end to the bottom end for an improved and larger handle that provides the advantage of a larger gripping surface.	
Modified Hanawa is silent to wherein each container includes a visual indicator directly on each container to distinguish a container in the plurality from an additional container in the plurality.
Taunk teaches in the related art of containers (tubes). [0002] The present invention is generally directed to a lab consumable having a numbered connector to hold the tube in form of a strip. [0010] In one embodiment, a numbered connector is disclosed that connects several tubes in numerical order. A number is displayed on a specific surface that is raised on the numbered connector. The numbers may be etched, made as a hollow space depicting numbers and as a raised format to designate numbers for each tube. In this disclosure a number may comprise of a number, alpha numerical, alphabets, symbol, barcode, customized sign, markings, hand written markings and a combination thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a number directly (indicator), as taught by Taunk, to each surface of the container or to the jointed area on each container, in the device of modified Hanawa, in order to avoid writing numbers with markers which may be smudged or erroneously interchanged while using it in the laboratory, as taught by Taunk, in [0003] and in order to connect the microtubes.
 
Regarding Claim 43, modified Hanawa teaches the assembly of claim 38 wherein the containers comprise vials, test tubes, microtubes, or combinations thereof (Hanawa teaches a first reagent container 51, a second reagent container 52 in Fig. 4A which would also be considered vials).  

	Regarding Claim 45, modified Hanawa teaches the assembly of claim 38 wherein the visual indicator comprises a pattern or color (Taunk teaches a visual indicator such as a numerical pattern. [0010] a numbered connector is disclosed that connects several tubes in numerical order. A number is displayed on a specific surface that is raised on the numbered connector. The numbers may be etched, made as a hollow space depicting numbers and as a raised format to designate numbers for each tube. In this disclosure a number may comprise of a number, alpha numerical, alphabets, symbol, barcode, customized sign, markings, hand written markings and a combination thereof.).
2
Regarding Claim 51, modified Hanawa teaches the assembly of claim 38 wherein the integral assembly comprises up to 25 spaced containers (Hanawa teaches a first container 51 and a second container 52 in Fig. 4A).

Regarding Claim 72, modified Hanawa teaches the assembly of claim 38, further comprising only a single spaced container, at one end of the integral assembly of the plurality of spaced containers, comprising a shape that differs from the remainder of the containers in the plurality of spaced containers (Hanawa teaches [0050] This third embodiment comprises a first reagent container 51, a second reagent container 52, and a container holder 57, which cooperatively constitute a reagent cassette 12. There is an indentation vertical on container 52 and a boss 58 on only a single container. Also note the size of container 52 is larger at least in Fig. 4A such that it would be a different shape than the container 51).  

Regarding Claim 73, modified Hanawa teaches the assembly of claim 38, wherein the containers comprise microtube tubes (Taunk teaches in Fig. 1 microtubes 104.).  

Allowable Subject Matter & Reasons for Indicating Allowable Subject Matter

Claims 52, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64, 65, 66, 68, 69, 70, 74, 75, 76, 77, 78, 79, 80, 82, 83, 84, 85, and 86 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein, only one of the plurality of openings, at one end of the plurality of openings, is of a different shape than the other plurality of openings and is configured to accommodate a protrusion of a single spaced container of the integral assembly of the plurality of spaced containers. 

Claim 87 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the assembly of claim 38, wherein the spaced containers are arranged by a series of aligned tethers.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/16/22 have been fully considered but they are not persuasive. 

	First, Applicant argues on page 7 that new claim 88 is fully compliant with MPEP Section 608.01(n).
	In response, the examiner respectfully disagrees. Claim 88 should be dependent on an individual claim. 

	Second, Applicant argues on pages 8-9 that Taunk discloses a linked group of tubes, with each being sequentially number. However, the tubes disclosed in Taunk are all the same shape and size compared to each other. Hanawa does not disclose or suggest a protrusion that extends from the top to the bottom.
	In response, the examiner respectfully disagrees. The examiner notes that a protrusion would be capable of being any size. Further, there is no number of containers that is required for the integral assembly. Therefore, the rejection is maintained. If Applicant intends for there to be at least two containers that are in addition to the container with the protrusion, then Applicant may amend claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798